        Case 1:20-cv-00405-MV-LF Document 18 Filed 05/29/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

JOSEPH F. BEHOUNEK,

               Plaintiff,

v.                                                                   1:20-cv-00405-MV-LF

MICHELLE LUJAN GRISHAM, et al.,

               Defendants.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed her Proposed Findings and Recommended Disposition on

May 7, 2020. Doc. 14. The proposed findings notified plaintiff of his ability to file objections

within fourteen (14) days and that failure to do so waived appellate review. To date, plaintiff has

not filed any objections and there is nothing in the record indicating that the proposed findings

were not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               14) are ADOPTED;

       2.      Plaintiff’s request for an ex parte temporary restraining order contained in his
               First Amended Complaint (Doc. 11) is DENIED.


                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
